       Case 6:19-cv-00227-RP-AWA Document 26 Filed 10/21/19 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION

MARY DOE,                                         §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §                   6:19-CV-227-RP
                                                  §
BAYLOR UNIVERSITY,                                §
                                                  §
               Defendant.                         §

                                              ORDER

       Before the Court is Mary Doe v. Baylor University, No. 6:19-cv-227 (W.D. Tex. Mar. 27, 2019).

       IT IS ORDERED that all pending and future non-dispositive motions in this case are

REFERRED to United States Magistrate Judge Andrew W. Austin for disposition pursuant to 28

U.S.C. § 636(b)(1)(A), Federal Rule of Civil Procedure 72, and Rule 1(c) of Appendix C of the Local

Rules of the United States District Court for the Western District of Texas.

         SIGNED on October 21, 2019.

                                             _____________________________________
                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE
